By the court.
This verdict is substantially good, though inarti ficially worded by the jury. It only finds for the plaintiff, if the deed of settlement was legal and good. Judging on the words of it, we can have no difficulty about it; and if we could be allowed to travel out of the words of it, we had no doubts at the trial, that it was executed when General Stewart had a clear estate, and that it was good as to his subsequent creditors. But in this stage of the cause, the laiv forbids all such inquires, and we are confined to the facts found.
Judgment for the plaintiff.